DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 and 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chan et al (WO 2005/009386 A2 hereafter Chan).
Chan teaches an orally adhering lozenge with a flavor-masking component that masks the flavor from an active agent like nicotine (abstract).  The lozenge has a first adhesive layer comprising an adhesive component and a flavor-masking component that s released as the layer dissolves (pg 10, lin. 5-pg 11, lin. 10).  The second layer comprises the active ingredient and a flavor-masking component that are released as the layer releases. The adhesive component in the first layer is at least 60% (Example 4A). The lozenge adheres to the mouth as the active agents and flavor masking agents release (pg 8, lin. 20-pg 9, lin. 20). The active is only present in the second layer and the amount of flavor masking component is higher than the second layer (2.1 mL in first layer, 1.76 mL in second layer) (Example 4A and B). The active agent is nicotine (Examples).  The flavor-masking component is a peppermint flavor oil (Example 4).  The flavor-masking component is homogeneously dispersed in the second layer (Examples, pg 14, lin. 15-30).  The active component, flavor-masking and adhesive component are homogeneously dispersed in their layers (pg 14, lin. 1-35).  The adhesive components can be acacia gum (pg 10, lin. 4).  These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-15, 17-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Bunick et al (US 2009/0004248 A1 hereafter Bunick) in view of Chan et al (WO 2005/009386 A2 hereafter Chan).
Bunick teaches an oral adhering lozenge with a flavor-masking component effective to mask an undesirable flavor from an active component where the lozenge comprising at least two layers where one layer dissolves faster than the other while the slower dissolving layer is adhered to the mouth [abstract, 024-0026]. The adherent layer comprise an adherent component and a flavor masking component such as a sweetener [0029]. The active agent with the unfavorable flavor is and anti-inflammatory agent [0036]. The first and second layer in some embodiments may be both have active agents [0026]. The flavor masking agent and possible active agent are homogenously dispersed  throughout the first layer [0029]. The second, faster dissolving layer also comprises flavor masking agents, include binders for making granules [0053, 0065]. The lozenge is formed by a method comprising forming a bilayer oral lozenge comprising mixing powders or granules of an adhesive components and flavor masking component to form a mixture, mixing powders or granules comprising the active components and a flavor masking for form a second layer and granulating the components of the second layer together between pressing the mixtures to together to form a bilayered tablet [0053, 0069, 0071, Example 6, 7, 8]. In some embodiments the slow releasing first layer also comprises an active agent, while in other embodiment the first layers only comprises flavor masking and adhesive components [0029]. The active agent can be coated with an adhesive polymer layer where the polymer is present at least 50 percent and up to 95% of the layer [0054]. The use of specific adhesive polymers for the express purpose of adhering a dosage form to the mouth as seen in the Chan patent. 
As discussed above, Chan discloses a bilayered lozenge comprising an adhesive component and a flavor-masking component where the adhesive component is present above 60% (Examples).  Chan establishes the level of skill in the art regarding the concentrations of adhesive components in the layers and how they are optimized for release and adhesion in the mouth.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable oral dosage form. It would have been obvious to combine the adhesive of Chan into the layered lozenge of Bunick as they solve the same problem and the formulations use similar components such as starch. It would have been obvious to substitute the acacia gum of Chan into the similarly functioning oral dosage form of Bunick with a reasonable expectation of success as the ingredients used in both are similar and have the same function.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-19, 22 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618